       Case 2:01-cv-06049-MSG Document 264 Filed 05/10/21 Page 1 of 1




DATE OF NOTICE:             May 10, 2021


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
ROBERT WHARTON,                           :              CIVIL ACTION
                                          :
                  Petitioner,             :              No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :


                                         NOTICE

      Please take notice that the Evidentiary Hearing in the above-captioned case scheduled for

Tuesday, May 11, 2021 will now begin at 10:00 a.m. in Courtroom 15-A.



                                           FOR THE COURT:



                                           /s/ Sharon Lippi
                                           Sharon Lippi, Civil Deputy to
                                           Hon. Mitchell S. Goldberg




                                              1
